FORM N-23c-3 NOTIFICATION OF REPURCHASE OFFER PURSUANT TO RULE 23c-3 1. Investment Company Act File Number:811-21984 Date of Notification:September 27, 2011 2. Exact name of investment company as specified in registration statement: CENTRAL PARK GROUP MULTI-EVENT FUND 3. Address of principal executive office: 805 Third Avenue, 18th Floor NEW YORK, NEW YORK 10022 4. Check one of the following: A. []The notification pertains to a periodic repurchase offer under paragraph (b) of Rule 23c-3. B. []The notification pertains to a discretionary repurchase offer under paragraph (c) of Rule 23c-3. C. [X]The notification pertains to a periodic repurchase offer under paragraph (b) of Rule 23c-3 and a discretionary repurchase offer under paragraph (c) of Rule 23c-3. By: /s/ Michael Mascis Michael Mascis Authorized Person Central Park Group Multi-Event Fund 805 Third Avenue New York, New York 10022 NOTIFICATION OF REPURCHASE OFFER PURSUANT TO RULE 23c-3 September 27, 2011 Dear Shareholder: This letter is to announce a regular quarterly repurchase offer (the "Repurchase Offer") for Central Park Group Multi-Event Fund (the "Fund").The purpose of this Repurchase Offer is to provide access and liquidity to your assets by allowing you to sell your shares of beneficial interest ("Shares") at net asset value.The Fund repurchases its Shares only by repurchase offer and only during its regular quarterly repurchase offers. The Repurchase Offer period will begin on September 27, 2011 and end on October 18, 2011.All Repurchase offer requests received during this period will be processed on October 18, 2011. If you are not interested in selling or exchanging your Shares at this time, you do not have to do anything and can disregard this notice.However, if you would like to sell Shares for cash in this Repurchase Offer, call your financial advisor or complete the Letter of Transmittal included with this letter and return it by mail (in the enclosed envelope) or by fax (fax # (402) 963-9094) to Central Park Group Multi-Event Fund, c/o Gemini Fund Services, LLC, Attn: Jay Jakob, 4020 S. 147th Street, Suite 2, Omaha, NE 68137.If you elect to submit your Letter of Transmittal by fax, please deliver an original, executed copy promptly thereafter. All requests to tender Shares must be received in good order by Gemini Fund Services, LLC, the Fund's Administrator, by 4:00 p.m., New York Time on October 18, 2011.It is your responsibility to confirm receipt of the Letter of Transmittal by contacting Central Park Group, LLC at (212) 317-9200.Please allow 48 hours for your Letter of Transmittal to be processed by Gemini Fund Services, LLC before contacting Central Park Group, LLC to confirm receipt. If you have any questions, please call your financial advisor or call Central Park Group at (212) 317-9200. Sincerely, Central Park Group Multi-Event Fund Central Park Group Multi-Event Fund 805 Third Avenue
